Citation Nr: 1215365	
Decision Date: 04/30/12    Archive Date: 05/07/12

DOCKET NO.  07-10 774	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUE

Entitlement to an increased evaluation for major depression rated as 30 percent disabling prior to August 11, 2009, and rated as 50 percent disabling subsequent to August 11, 2009.


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

S. Grabia, Counsel


INTRODUCTION

The Veteran served on active duty from May 4, 1977 to May 31, 1999.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision entered in September 2010 by the Department of Veteran Affairs (VA) Regional Office (RO) in Seattle, Washington that increased the 30 percent evaluation for depression to 50 percent effective August 11, 2009.

Historically, by rating action in January 2006 service connection for depression was granted and a 10 percent evaluation was assigned from June 30, 2005.   By rating action in February 2007 the 10 percent evaluation for depression was increased to 30 percent effective from June 30, 2005.  

The Veteran testified at a videoconference hearing in February 2012 before the undersigned Veterans Law Judge.  A copy of the transcript of that hearing has been associated with the record on appeal.


REMAND

At the February 2012 videoconference hearing, the Veteran submitted two letters from his treating VA clinician both dated August 22, 2011 which essentially stated that the Veteran was experiencing marked impairment in work and family life.  The clinician further stated that the chronic symptoms of depression were worsening over time.  The Veteran referenced a third letter from the same clinician dated August 30, 2011 which was missing from the file.  In addition, he testified that he was scheduled to see this VA mental health provider in March 2012.  The Veteran agreed to submit these records with a waiver of consideration subsequent to the hearing.   The Board kept the record open for thirty days to allow the Veteran to submit a copy of the August 30, 2011 letter and a copy of the report from the scheduled March 2012 VA mental health appointment.  The Veteran did not submit this additional evidence.

The Board notes that the claims file does not contain VA treatment records since the July 28, 2011 VA examination report.   Therefore, the Board finds that a remand is required to obtain and associate any additional mental health clinic records since July 28, 2011 to the present time to include the March 2012 mental health clinical  visit with the claims file.  See 38 U.S.C.A. § 5103A (b); Bell v. Derwinski, 2 Vet. App. 611 (1992) (holding that VA adjudicators are deemed to have constructive notice of VA treatment records).

In this regard, the record shows that the Veteran receives ongoing treatment for his acquired psychiatric disorder at the Salt Lake City VA Medical Center through June 2011.  Therefore, while the appeal is in remand status, his post-June 2011 VA treatment records should be obtained and associated with the claims file. Id; Also see Ivey v. Derwinski, 2 Vet. App. 320, 323 (1992) (holding that when reference is made to pertinent medical records, VA is on notice of their existence and has a duty to assist the Veteran to attempt to obtain them).

Accordingly, the case is REMANDED for the following action: 

1.  The AMC/RO should obtain and associate with the claims file all available VA mental health treatment records for the Veteran from June 2011 to the present from the Salt Lake City, Utah VA Health Care System and associate them with the claims file.  All efforts to obtain VA records should be fully documented, and the VA facility should provide a negative response if records are not available. 

2.  The AMC/RO should then readjudicate the claim in light of all of the evidence of record on the merits.  If the claim remains denied, the Veteran and his representative, if any, should be provided with a supplemental statement of the case (SSOC) as to the issue on appeal, and afforded a reasonable period of time within which to respond thereto. 

Thereafter, after completing any further actions needed, the case should be returned to the Board.  The appellant has the right to submit additional evidence and argument on the matter(s) the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999). 

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).



